DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Gupta et al (U.S. PG Pub. No. 2016/0049094) discloses receiving an input of a digital recording of a presentation at ¶¶ [0054], [0063], and FIG. 7. The Gupta reference discloses analyzing, via a video analysis machine learning model, the digital recording of the presentation based on one or more feedback parameters associated with a delivery of the presentation at ¶¶ [0054], [0063], [0066]-[0074] and FIG. 7; [0084]-[0086] and FIG. 8. The Gupta reference discloses generating feedback information and recommendations for an overall segment of the presentation, the delivery of the presentation, and each of the one or more presentation portions of the presentation at ¶¶ [0029], [0035], [0043], [0054], [0087], [0117]. The Gupta reference further discloses analyzing a speaker’s body language, body movement and body posture at ¶¶ [0066]-[0068], but does not specify a body heat map of a person.
Zhang et al (U.S. PG Pub. No. 2019/0171871) discloses machine-readable instructions further cause the video analysis system to generate, via the video analysis neural network model, a body heat map of a person based on the digital recording of the presentation at ¶¶ [0086]-[0088]. But, Zhang does not disclose that the body heat map includes one or more identified portions of a body of the presenter that move during the presentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668